862 N.E.2d 1004 (2007)
308 Ill. Dec. 801
William KELLY, Respondent,
v.
AMERICAN COMMERCIAL LINES LLC, Petitioner.
No. 104063.
Supreme Court of Illinois.
March 28, 2007.
In the exercise of this Court's supervisory authority, the Appellate Court, Fifth District, is directed to vacate its judgment in Kelly v. American Commercial Lines, LLC, case No. 5-06-0576 (12/18/06). The appellate court is directed to allow American Commercial Lines, LLC's December *1005 27, 2006 motion to supplement the supporting record and the appellate court is further directed to reconsider its denial of American Commercial Lines, LLC's petition for leave to appeal in light of the supplemented record.